Citation Nr: 0024683	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the right tibia and fibula, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

In the veteran's January 1999 substantive appeal (Form 9), he 
checked the box indicating that he wished to appear at a 
hearing before the Board, and noted that he was willing to 
appear in a teleconference.  In a letter attached to the Form 
9, the veteran also requested a hearing before a local 
hearing officer at the RO.  While a travel Board 
videoconference hearing was scheduled in May 2000, the 
veteran subsequently withdrew this request.

In June 2000 correspondence, the Board sought clarification 
from the veteran as to whether he desired a hearing before 
the Board, or a hearing before a local hearing officer at the 
RO.  In a response the following month, the veteran indicated 
that he wanted a hearing before a Member of the Board in both 
Washington, D.C., and at the RO.  In a letter dated in July 
2000, the Board asked the veteran to clarify whether he 
wanted a hearing before a Member of the Board in Washington, 
D.C., a travel Board hearing, or a hearing before a local 
hearing officer at the RO.  The letter explained that if the 
Board did not receive a response from the veteran within 30 
days, it would assume that he still wanted a hearing before a 
member of the Board at the RO, and the case would be remanded 
for a hearing.  No such response was received from the 
veteran.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Houston, Texas, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.  38 U.S.C.A. § 7107(d)(2) (West 
Supp. 1999); 64 Fed. Reg. 53,302 (2000) 
(to be codified at 38 C.F.R. §§ 19.75, 
20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


